Citation Nr: 0123125	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to July 
1995. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied, inter alia, service 
connection for chronic fatigue syndrome. 

On a VA Form 9, submitted in September 1999, the veteran 
requested a personal hearing before a Member of the Board 
sitting in Washington, D.C.  By letter dated in February 
2001, the veteran was notified that a hearing had been 
scheduled for April 10, 2001.  However, the notification 
letter was returned as undeliverable by the United States 
Postal Service.  An April 2001 letter from the veteran's 
representative indicates that he had moved and had not 
received the prior notice.  A request was made to reschedule 
the hearing.  By letter dated in June 2001, a Member of the 
Board granted the veteran's motion to reschedule a hearing as 
good cause had been shown.  A letter was subsequently mailed 
to the veteran at his new address informing him that a 
hearing had been scheduled for September 4, 2001, before a 
Member of the Board sitting in Washington, D.C.  The veteran 
was notified that "If you fail to appear for your 
rescheduled hearing, your case will be processed as though 
your request for a hearing had been withdrawn."  The 
evidence does not show that the veteran appeared as 
scheduled.  A September 5, 2001, written brief submitted by 
the veteran's accredited representative acknowledges that, 
despite notice of the September 2001 hearing, the "veteran 
neglected to avail himself of the opportunity [for a hearing] 
and his hearing was canceled by default."  Based on the 
foregoing, the Board finds that the veteran had adequate 
notice of the date, time, and location of the hearing as well 
as the consequences for failure to appear.  Accordingly, the 
Board will proceed with adjudication of his claim as though 
his request for a hearing had been withdrawn.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  These changes in the law also 
eliminate the concept of a well-grounded claim and supersede 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA 
with its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Under pertinent regulations, VA has 
a duty to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim from non-Federal 
sources.  38 U.S.C.A. § 5103A(b); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).  In the present case, the veteran has 
submitted a January 1999 statement from Dr. Howard P. Blount 
at Oak Ridge Family Practice showing treatment from March 
1998 to December 1998 for complaints of chronic fatigue.  
However, clinical treatment records from this period are not 
presently associated with the claims folder.  As these 
medical treatment records are potentially probative to the 
veteran's claim, they must obtained.  

The Board notes that the veteran indicated that Dr. Blount 
had moved to another state.  While the veteran indicated that 
he was unable to get additional evidence, an effort should be 
made to obtain records from Oak Ridge Family Practice if 
efforts to locate Dr. Blount are unsuccessful.

VA's duty to assist a veteran in obtaining evidence necessary 
to substantiate a claim includes providing a medical 
examination when such is necessary to decide the claim.  
38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
evidence does not show that the veteran has been afforded a 
VA examination in conjunction with his present claim. While 
Dr. Blount indicated that the veteran had symptomatology that 
"comes very close to meeting the criteria for CFS (chronic 
fatigue syndrome)," a definite diagnosis was not rendered.  
Due to the ambiguity in the medical evidence and in light of 
the recent changes brought on by the VCAA, the Board is of 
the opinion that a VA examination would be probative in 
ascertaining the etiology and onset of the veteran's present 
claimed chronic fatigue syndrome.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for his 
alleged chronic fatigue syndrome since 
separation from active service.  After 
securing the necessary releases, the RO 
should obtain these records.

The RO should make efforts to associate 
copies of the veteran's treatment records 
from Dr. Blount and Oak Ridge Family 
Practice dated in 1998.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000 
and its implementing regulations.  

2.  Thereafter, the veteran should be 
afforded a VA examination, with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any current chronic fatigue syndrome.  
The RO should insure that efforts to 
notify the veteran of any scheduled VA 
examination are documented within the 
claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide complete rationale for all 
conclusions reached.  


The examiner should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted. 

b)  The examiner should indicate 
whether chronic fatigue syndrome or 
a disability manifested by chronic 
fatigue is currently shown or 
otherwise indicated by the medical 
evidence.  

c)  If chronic fatigue syndrome or a 
disability manifested by chronic 
fatigue is found on examination, or 
otherwise indicated in the medical 
record, the examiner should proffer 
an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




